STATE OF MISSOURI,                         )
                                           )
                     Respondent,           )
                                           )
       vs.                                 ) No. SD35980
                                           )
JUSTIN P. GILLER,                          ) FILED: June 29, 2020
                                           )
                     Appellant.            )

             APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY
                          Honorable John D. Beger, Judge
AFFIRMED
       Justin Giller appeals a felony conviction, challenging only the persistent-
offender finding on a theory that Case.net proof of prior convictions 1 cannot be



1 See www.courts.mo.gov/casenet, which Giller accurately describes as “the electronic,
automated case management system for Missouri courts.” The colloquy quoted by Giller
follows:
     [PROSECUTOR]: Judge. We’re asking for the Court to take judicial notice of
     the first two cases, 14TE-CR00675 [and]…
     THE COURT: 14TE-CR-- go ahead.
     [PROSECUTOR]: 00675-01.
     THE COURT: Case.net indicates the Defendant in that case was Justin P.
     Giller, date of birth 9/11 of ‘91 and that he entered an Alford plea on April 14 of
     2015 to the Class C, under the prior criminal code, the felony of burglary in the
     second degree and was sentenced to two years in the Department of
     Corrections.
     [PROSECUTOR]: Is there -- I’m sorry, Judge. Is there an offense date in the
     documents?
judicially noticed unless it is “presented either through the testimony of a sworn
witness or through properly authenticated physical printouts.” He did not raise
this objection at trial, now claims plain error, but shows no manifest injustice or
miscarriage of justice. Rather, Giller:
           •   acknowledges RSMo § 490.130, under which court records in a
               statewide court automated recordkeeping system established by our
               supreme court are admissible in our courts without further
               certification; 2
           •   does not dispute that § 490.130 covers Case.net records; and
           •   does not deny his prior convictions or that Case.net shows them.
       Point denied. Judgment affirmed.

DANIEL E. SCOTT, P.J. – OPINION AUTHOR
DON E. BURRELL, J. – CONCURS
MARY W. SHEFFIELD, J. – CONCURS




      THE COURT: One moment. The information indicates that it occurred on or
      about October 20 of 2014.
      [PROSECUTOR]: Thank you, Your Honor…
      THE COURT: All right. And your next case?
      [PROSECUTOR]: Your Honor, the next case number is 14TE-CR00790. And,
      Your Honor, we would --
      THE COURT: In that case the Defendant is Justin P. Giller, date of birth 9/11
      of ‘91, and it alleges or shows that he entered a -- an Alford plea to burglary in
      the second degree again on April 14 of 2015. I think both of those were before
      me. And the date of occurrence is alleged to have been October 16 of 2014.
      [PROSECUTOR]: Thank you, Your Honor. Based on those records, the State
      would ask for the Court the find that the Defendant is beyond a reasonable
      doubt a prior and persistent felony offender.
2 To the extent the trial judge read e-filed or digitized Case.net documents, as the quoted

colloquy suggests, he was reading official court records. Rule 103.03; State v. Ralph,
521 S.W.3d 673, 679 n.7 (Mo.App. 2017).
                                            2